DETAILED ACTION
Claims 1-20 (filed 01/13/2021) have been considered in this action.  Claims 1-20 are newly filed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the alert" and “the computer system” in its only limitation.  There is insufficient antecedent basis for this limitation in the claim.  For the sake of compact prosecution, the examiner shall consider this limitation to mean “to send an alert sent in response to detecting that a computer system is within a threshold distance”.
The examiner recommends making claim 8 dependent upon claim 7 to establish proper antecedent basis.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the one or more network security parameters” in its only limitation.  There is insufficient antecedent basis for this limitation in the claim.  For the sake of compact prosecution, the examiner shall consider this limitation to mean “the configuration data”.
The examiner recommends making claim 13 dependent upon claim 12 to establish proper antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Neilson et al. (US 20160191318, hereinafter Neilson) in view of Metso (US 20130299571, hereinafter Metso).
In regards to Claim 1, Neilson teaches “A system, comprising: an electronic display;” ([0054] The cloud computing server 300 may be configured to store a plurality of QR codes that may be displayed to a user relating to each of a plurality of programmable devices; [0047] The smart device 210 may include a mobile computing device such as a laptop computer, tablet computer, cellular phone (e.g., smart phone), personal digital assistant, or any other portable device configured to telecommunicate with other devices. [0073] Examples of interface devices include keyboards, mouse devices, trackballs, microphones, touch screens, printing devices, display screens, speakers, network interface cards, etc. Interface devices allow the computer system 502 to exchange information and to communicate with external entities, such as users and other systems; wherein the plurality of cloud stored QR codes are displayed by the smart device (user device)) “and a control system comprising at least one processor configured to: ... generate a plurality of images representative of configuration data associated with one or more industrial automation devices communicatively coupled to the control system;” (Fig. 4 shows programmable device with processor [0038] According to some aspects, an electrician 102 installs and configures a programmable device. Once installed and configured, the programmable device generates and displays a QR code encoding all of the related configuration information. An application on a smart device may scan the QR code to receive all of the programmable device information, including updated installation and configuration information from the programmable device. Once the electrician scans the QR code using a smart device and the smart device receives the configuration information, the smart device may transmit the configuration information to a cloud computing server 108; [0044] a smart device may include a list or a diagram (e.g., a one-line diagram) of all of the programmable devices. The smart device may display each programmable device with corresponding device information (e.g., configuration information). The smart device may also receive input requesting an update of device information (e.g., by scanning QR code 104); [0049] According to some aspects, once the programmable device is installed, the programmable device may navigate to a confirmation screen that displays a QR code. The QR code may be generated by the programmable device 206 and include encoded configuration information. A smart device 210 may scan the QR code and transfer the QR code or the encoded information from the QR code to the cloud computing server 212 via a network. According to some embodiments, the smart device scans the QR code within an application that is configured to automatically send the QR code to the cloud computing device, wait, and then display all of the information relating to the configuration of the programmable device 206, including any errors in, for example, configuration or communication; [0084] After the programmable device is installed and receives all of the necessary configuration information, at act 608, the programmable device collects all of the configuration information and generates a QR code that holds all of the corresponding information. In some examples, the programmable device may automatically generate the QR code. In other examples, the programmable device may navigate to a tab or section with the QR code; wherein navigating to a page is considered a request, as the desire to display the QR code is accomplished) “retrieve the configuration data from one or more storage components” ([0066] In some examples, the components of the programmable device 400 disclosed herein may read parameters that affect the functions performed by the components. These parameters may be physically stored in any form of suitable memory including volatile memory (such as RAM) or nonvolatile memory (such as a magnetic hard drive). In addition, the parameters may be logically stored in a propriety data structure (such as a database or file defined by a user mode application) or in a commonly shared data structure (such as an application registry that is defined by an operating system). In addition, some examples provide for both system and user interfaces that allow external entities to modify the parameters and thereby configure the behavior of the components; wherein operational parameters are considered a type of configuration data) “encode the configuration data into the plurality of images;” ([0006] The at least one programmable device may be further configured to generate the configuration information; encode the configuration information into the QR code; and display the QR code with the encoded configuration information; [0054] The cloud computing server 300 may be configured to store a plurality of QR codes that may be displayed to a user relating to each of a plurality of programmable devices; wherein a QR code is well-known to be an image, and for each programmable device a QR code exists) “and display at least one of the plurality of images via the electronic display” ([0006] The at least one programmable device may be further configured to generate the configuration information; encode the configuration information into the QR code; and display the QR code with the encoded configuration information; [0054] The cloud computing server 300 may be configured to store a plurality of QR codes that may be displayed to a user relating to each of a plurality of programmable devices.  For example, a user can check off multiple programmable devices and the cloud computing server 300, using information relating to each programmable device stored in a database, can calculate and display a status of the programmable devices based on the last communication with the programmable devices).
Neilson fails to teach “...receive a request to generate a plurality of images representative of configuration data...”.  It is noted that Neilson teaches the generation of QR codes (image data) from a plurality of programmable devices, however it is never explicit that a request to generate the QR codes is performed.
Metso teaches “receive a request to generate a plurality of images representative of configuration data associated with one or more industrial automation devices communicatively coupled to the control system” (Fig. 3 and [0052] In 306 an optical code encoding the configuration information is displayed. The optical code can be encoded from the configuration information read in 304. The encoding can comprise forming the optical code using a selected specific symbology associated with a type of optical codes. In an exemplary embodiment, the optical code comprises a QR code, whereby the symbology of the QR code is used in encoding the configuration information; [0060] An exemplary embodiment of the present disclosure provides that the configuration information displayed in 306 can be in response to a command from the user to display the configuration information. The command of the user can indicate the type of configuration information requested. [0061] In an exemplary embodiment, a command can be received form a user of the configured apparatus to display all the configuration information as one or more optical codes).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that displays QR codes (images) containing configuration information of an automation devices by generating the QR codes as taught by Neilson, with the system that generates a plurality of QR codes for an automation device based on a request from a user as taught by Metso because as noted by Metso in [0053], when there is both static (non-changing) and dynamic (changing) configuration information, only the dynamic configuration information would need to be generated into a new QR code when the configuration information has changed, while the static information QR code remains the same thus saving the system from processing the static information again into a QR code.  In addition, using multiple optical codes imparts the benefit noted by Metso of “[0063] When the amount of configuration information of the apparatus or requested by the user, exceeds a capacity of a single optical code to encode configuration information, more 308 optical codes should be displayed, and the process proceeds to 304”; or in other words, by using multiple QR codes more information can be encoded because multiple QR codes are utilized.  A further benefit is that by generating the QR code when requested by a user, it would improve a user experience because codes can be generated based on a user desire to generate a code that can be used to better understand the settings without risk of user error in copying the settings.  By combining these elements, it can be considered taking the known system that encodes QR codes with configuration information of an automation device through generation of QR codes, and improve it by incorporating the feature that allows multiple QR to be generated for the corresponding device upon request by a user to achieve the predictable result of a system that generates a plurality of QR codes for display to a user wherein the QR codes encode configuration information.

In regards to Claim 2, Neilson and Metso teach the system for generating QR codes with configuration information of automation devices as incorporated by claim 1 above.  Metso further teaches “The system of claim 1, wherein the request is received via an input device communicatively coupled to the control system” ([0032] FIG. 1 illustrates an apparatus provided with optical code encoding configuration information according to an exemplary embodiment. As shown in FIG. 1, the apparatus 100 includes a display 102, where the optical code is displayed. The display can include, e.g., a Liquid Crystal Display (LCD) or a Light-Emitting Diode Display (LED), for example. The display can be a touchscreen display to receive commands from a user; [0060] An exemplary embodiment of the present disclosure provides that the configuration information displayed in 306 can be in response to a command from the user to display the configuration information. The command of the user can indicate the type of configuration information requested).

In regards to Claim 3, Neilson and Metso teach the system for generating QR codes with configuration information of automation devices as incorporated by claim 2 above.  Metso further teaches “The system of claim 2, wherein the input device corresponds to the electronic display” ([0032] FIG. 1 illustrates an apparatus provided with optical code encoding configuration information according to an exemplary embodiment. As shown in FIG. 1, the apparatus 100 includes a display 102, where the optical code is displayed. The display can include, e.g., a Liquid Crystal Display (LCD) or a Light-Emitting Diode Display (LED), for example. The display can be a touchscreen display to receive commands from a user; [0060] An exemplary embodiment of the present disclosure provides that the configuration information displayed in 306 can be in response to a command from the user to display the configuration information. The command of the user can indicate the type of configuration information requested).

In regards to Claim 4, Neilson and Metso teach the system for generating QR codes with configuration information of automation devices as incorporated by claim 1 above.  Neilson further teaches “The system of claim 1, wherein the one or more storage components are part of the one or more industrial automation devices” ([0066] In some examples, the components of the programmable device 400 disclosed herein may read parameters that affect the functions performed by the components. These parameters may be physically stored in any form of suitable memory including volatile memory (such as RAM) or nonvolatile memory (such as a magnetic hard drive). In addition, the parameters may be logically stored in a propriety data structure (such as a database or file defined by a user mode application) or in a commonly shared data structure (such as an application registry that is defined by an operating system). In addition, some examples provide for both system and user interfaces that allow external entities to modify the parameters and thereby configure the behavior of the components; wherein operational parameters are considered a type of configuration data; [0084] After the programmable device is installed and receives all of the necessary configuration information, at act 608, the programmable device collects all of the configuration information and generates a QR code that holds all of the corresponding information. In some examples, the programmable device may automatically generate the QR code. In other examples, the programmable device may navigate to a tab or section with the QR code).

In regards to Claim 7, Neilson and Metso teach the system for generating QR codes with configuration information of automation devices as incorporated by claim 1 above.  Neilson further teaches “The system of claim 1, wherein the at least one processor is configured to: detect a change in the configuration data” (Fig. 6 and [0005] The at least one processor is also configured to determine if the configuration information is in accord with target configuration information and transmit a message indicating whether the configuration information is in accord with the target configuration information; [0055] If a target configuration changes, for example, an electrician can check a smart device or application to view which devices may have to be updated; [0086] If the cloud computing server determines, at act 612, that there is an error in the configuration information that causes a mismatch between the expected configuration information and the entered configuration information) “retrieve updated configuration data from the one or more storage components” ([0086]  if a device's intended use information held by the cloud computing server requires that the device is left on at all times and the entered configuration includes information to sleep after a period of idle use, the cloud computing server may make a recommendation to switch the sleep configuration. In another example, if a mode is incorrect, the cloud computing server may send a mode error to the display of the smart device indicating the change that needs to be made. In a third example, the cloud computing service may use the configuration information to check for hardware issues such as wiring issues (e.g., inverted values) and base the recommendation on fixing the wires. In some examples, if multiple adjustments are necessary, the programmable device or smart device may include an error page that displays all of the errors relating to a programmable device. After the feedback is delivered, the programmable device receives updated configuration information and goes through acts 606-612 again) “encode the updated configuration data into an additional plurality of images;” ([0084] at act 608, the programmable device collects all of the configuration information and generates a QR code that holds all of the corresponding information. In some examples, the programmable device may automatically generate the QR code. In other examples, the programmable device may navigate to a tab or section with the QR code) “display at least one of the additional plurality of images via the electronic display” (Fig. 6 shows that at step 608 the newly generated QR code with updated information is displayed) “and send an alert to a computing system, wherein the alert is indicative of the change” (Fig. 6 shows step 614 [0086] at act 612, that there is an error in the configuration information that causes a mismatch between the expected configuration information and the entered configuration information, the cloud computing device may be configured to determine feedback information or a recommendation to fix the mismatch; step 614 implies that when there is a mismatch, feedback information is generated (i.e. alert); [0087] Once a configuration is determined to be valid, at act 616, a message indicating an installation is complete is displayed on either the programmable device or the smart device. Process 600 ends at act 618).

In regards to Claim 9, Neilson teaches “A method, comprising: generating, via at least one processor, ... images representative of configuration data associated with one or more industrial automation devices of an industrial automation system” ([0054] The cloud computing server 300 may be configured to store a plurality of QR codes that may be displayed to a user relating to each of a plurality of programmable devices; Fig. 4 and [0038] According to some aspects, an electrician 102 installs and configures a programmable device. Once installed and configured, the programmable device generates and displays a QR code encoding all of the related configuration information. An application on a smart device may scan the QR code to receive all of the programmable device information, including updated installation and configuration information from the programmable device. Once the electrician scans the QR code using a smart device and the smart device receives the configuration information, the smart device may transmit the configuration information to a cloud computing server 108; [0044] a smart device may include a list or a diagram (e.g., a one-line diagram) of all of the programmable devices. The smart device may display each programmable device with corresponding device information (e.g., configuration information). The smart device may also receive input requesting an update of device information (e.g., by scanning QR code 104)) “displaying, via the at least one processor, at least one image of the first set of images via an electronic display” ([0038] Once installed and configured, the programmable device generates and displays a QR code encoding all of the related configuration information) “detecting, via the at least one processor, a change in the configuration data” ([0055] If a target configuration changes, for example, an electrician can check a smart device or application to view which devices may have to be updated; [0053] The diagnostic software 302 may update the target configuration information and compare the received configuration information to the target configuration information. The recommendations component 316 may generate a recommendation based on the outputs and comparisons from the diagnostic software 302. The output interface 306 may send the recommendation to a smart device) “retrieving, via the at least one processor, updated configuration data from one or more storage components associated with the one or more industrial automation devices” ([0038] An application on a smart device may scan the QR code to receive all of the programmable device information, including updated installation and configuration information from the programmable device; [0058] As shown in FIG. 4, the programmable device 400 comprises a housing 402 that includes, a sensor 406, a processor 408, a memory 410, a data storage device 412, an interconnection element 414, and an interface 416. To implement at least some of the aspects, functions, and processes disclosed herein, the processor 408 performs a series of instructions that result in manipulated data. The processor 408 may be any type of processor, multiprocessor, or controller) “encoding, via the at least one processor, the updated configuration data into a second set of images; and displaying, via the at least one processor, at least one additional image of the second set of images via the electronic display” ([0011] According to another embodiment, a system including at least one programmable device is provided. The system includes a memory and at least one processor coupled to the memory. The at least one processor is configured to generate configuration information, the configuration information based on one or more values of one or more configuration options; encode the configuration information into a QR code; and display the QR code including a representation of the configuration information; wherein once the updated/target configuration is in the programmable device, subsequent displaying of QR code would be generated based on this updated/target configuration).
Neilson fails to teach “generating, via at least one processor, a first set of images representative of configuration data”.
Metso teaches “generating, via at least one processor, a first set of images representative of configuration data” (Fig. 3 and [0052] In 306 an optical code encoding the configuration information is displayed. The optical code can be encoded from the configuration information read in 304. The encoding can comprise forming the optical code using a selected specific symbology associated with a type of optical codes. In an exemplary embodiment, the optical code comprises a QR code, whereby the symbology of the QR code is used in encoding the configuration information; [0060] An exemplary embodiment of the present disclosure provides that the configuration information displayed in 306 can be in response to a command from the user to display the configuration information. The command of the user can indicate the type of configuration information requested. [0061] In an exemplary embodiment, a command can be received form a user of the configured apparatus to display all the configuration information as one or more optical codes).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that displays QR codes (images) containing configuration information of an automation devices by generating the QR codes as taught by Neilson, with the system that generates a plurality of QR codes for an automation device based on a request from a user as taught by Metso because as noted by Metso in [0053], when there is both static (non-changing) and dynamic (changing) configuration information, only the dynamic configuration information would need to be generated into a new QR code when the configuration information has changed, while the static information QR code remains the same thus saving the system from processing the static information again into a QR code.  In addition, using multiple optical codes imparts the benefit noted by Metso of “[0063] When the amount of configuration information of the apparatus or requested by the user, exceeds a capacity of a single optical code to encode configuration information, more 308 optical codes should be displayed, and the process proceeds to 304”; or in other words, by using multiple QR codes more information can be encoded because multiple QR codes are utilized.  A further benefit is that by generating the QR code when requested by a user, it would improve a user experience because codes can be generated based on a user desire to generate a code that can be used to better understand the settings without risk of user error in copying the settings.  By combining these elements, it can be considered taking the known system that encodes QR codes with configuration information of an automation device through generation of QR codes, and improve it by incorporating the feature that allows multiple QR to be generated for the corresponding device upon request by a user to achieve the predictable result of a system that generates a plurality of QR codes for display to a user wherein the QR codes encode configuration information.

In regards to Claim 10, Neilson and Metso teach the method for encoding changed configuration information into a set of images as incorporated by claim 9 above.  Neilson further teaches “The method of claim 9, comprising sending an alert to a computing system, wherein the alert is indicative of the change” ([0053] The diagnostic software 302 may update the target configuration information and compare the received configuration information to the target configuration information. The recommendations component 316 may generate a recommendation based on the outputs and comparisons from the diagnostic software 302. The output interface 306 may send the recommendation to a smart device; wherein a recommendation is considered an alert, as it alerts a user to the fact that a recommendation is present when output to a smart device).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Neilson and Metso as applied to claim 1 above, and further in view of Marin et al. (WO 2021155348, hereinafter Marin).

In regards to Claim 5, Neilson and Metso teach the system for generating QR codes with configuration information of automation devices as incorporated by claim 1 above.  
Metso further teaches “The system of claim 1, wherein the at least one processor is configured to encode the configuration data into the plurality of images by encrypting an order in which the plurality of images is to be decrypted” ([0066] In another exemplary embodiment, a plurality of optical codes can be displayed in a sequence. The sequence can comprise displaying the optical codes in two or more separate views on the display and/or displaying the optical codes in a single view on the display. When display on a single view the optical codes can be arranged in a sequence on the view; [0101] In addition, these apparatuses can include means (e.g., an encoder) for encoding configuration information of an apparatus into a plurality of optical codes, and means (e.g., processor) for displaying the plurality of optical codes as a sequence on a display).  While Metso is teaching that the order/sequence of images can be ascertained and utilized to reconstruct the images into a proper display order/sequence, it is missing the ability to encrypt/decrypt that sequence.
The combination of Neilson and Metso fail to teach “The system of claim 1, wherein the at least one processor is configured to encode the configuration data into the plurality of images by encrypting an order in which the plurality of images is to be decrypted”.
Marin teaches “The system of claim 1, wherein the at least one processor is configured to encode the configuration data into the plurality of images by encrypting an order in which the plurality of images is to be decrypted” ([0009] The first data device is configured to: partition the data file into a plurality of sub-units; generate a plurality of sequence bits for each sub-unit that indicates a place in the data file that the sub-unit belongs; for each sub-unit, integrate the sequence bits into the sub-unit; and convert each sub-unit into a different sub-unit QR code, thereby generating a plurality of sub-unit QR codes; and transmit each of the sub-unit QR codes. The second data device is configured to: receive each of the sub-unit QR codes from the first data device; convert each of the plurality of sub-unit QR codes into corresponding reconstructed sub-units; and assemble the reconstructed sub-units into a reconstructed data file in an order indicated by the sequence bits; [0025] As shown in FIG. 1 A, in one representative embodiment of a data transmission system 100, a data file 110 (e.g., a text file) can optionally be encrypted 112 (e.g., using an encryption system such as an SHA-2-type system) and reserved bits 114 can be added 116 to generate a payload file 118. The reserved bits 114 can include metadata regarding, for example, compression and encryption methods used, which can then be used in decompressing and decrypting the data. (Some of the reserved bits can be added before the encryption step so that only reserved bits regarding the encryption standard used remain unencrypted.) As will be discussed in more detail below, the reserved bits 114 can also include sequence bits or pointers used to reconstruct the data file 110 from partitioned sub units of the data file 110. The payload file 118 is converted into at least one QR code 122, which is then transmitted by a transmitting data device 124 (such as a projector, a video screen, etc.) over a channel 126 (such as a visual transmission medium). A receiving data device 130 (such as a computer with a camera, a smart phone with a camera, a tablet with a camera, a digital device with a scanner, etc.) receives the QR code 122' and decodes 132 the received QR code 122' to generate a reconstructed payload file 118'. If the file had been encrypted, then it is decrypted 134 by processing the metadata reserved bits relating to encryption. Once decrypted, the reserved bits 114 are removed so as to generate a reconstructed data file 110'. As shown in FIG. IB).  Marin is therefore teaching that the order defined by the sequence bit for displaying the information encoded in the QR code is then encrypted and decrypted by the system because all information encoded in the image including its metadata is encrypted.  
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that generates a plurality of QR codes that contain configuration information for an automation device, including a sequence/order to display the encoded image data as taught by Neilson and Metso, with the use of an encryption system that encrypts and decrypts a sequence bit such that the order of the plurality of images is retained for data reconstruction because by using the encryption system of Marin the information can be transferred more securely, especially when that system utilizes the cloud/internet which opens up the transferred information to more attack vectors.  Furthermore, all of Neilson, Metso and Marin deal with the creation of QR codes, and specifically Metso deals with the creation of a plurality of QR codes, thus putting these inventions in a similar field for offering improvements across one another.  By combining these elements, it can be considered taking the known system that generates a plurality of QR codes in a known sequence that encode configuration information for an automation device, and improve it by encrypting the sequence information to be decrypted in the order given by sequence information to achieve a predictable result.

In regards to Claim 6, Neilson, Metso and Marin teach the system for generating QR codes with configuration information of automation devices as incorporated by claim 5 above.  Marin further teaches “The system of claim 5, wherein the order is stored in metadata of at least one of the plurality of images” ([0025] The reserved bits 114 can include metadata regarding, for example, compression and encryption methods used, which can then be used in decompressing and decrypting the data. (Some of the reserved bits can be added before the encryption step so that only reserved bits regarding the encryption standard used remain unencrypted.) As will be discussed in more detail below, the reserved bits 114 can also include sequence bits or pointers used to reconstruct the data file 110 from partitioned sub units of the data file 110).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Neilson and Metso as applied to claim 1 above, and further in view of Hutz (US 9547973, hereinafter Hutz).

In regards to Claim 8, Neilson and Metso teach the system for generating QR codes with configuration information of automation devices as incorporated by claim 1 above.
The combination of Neilson and Metso fail to teach “The system of claim 1, wherein the at least one processor is configured to send the alert to the computing system in response to detecting that the computing system is within a threshold distance”.
Hutz teaches “The system of claim 1, wherein the at least one processor is configured to send the alert to the computing system in response to detecting that the computing system is within a threshold distance” ([col 20 line 3] The system 100 determines that the conditions for providing the alert are met based on the analysis of the monitored location and the monitored timing with respect to the accessed conditions (380). For example, the system 100 determines that a comparison of the monitored location and the monitored timing against the accessed conditions reveals that the accessed conditions are met. In this example, the system 100 may determine that the accessed conditions are met based on a determination that the mobile device is located within a region of interest at a time appropriate for providing an alert. The system 100 causes output of the alert at the mobile device based on the determination that the conditions for providing the alert are met (390)).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system for generating a plurality of QR codes encoding a configuration information of an automation device in the QR codes with the ability to trigger a display of an alert based on a user’s computing device being a threshold distance away as taught by Hutz because it would offer the obvious benefit of only providing alert’s to a user’s device for the equipment that is within a certain distance of the user, as opposed to all alerts which can be overwhelming and difficult to filter and sort when considering an entire automated factory filled with devices capable of giving alerts.  It would also offer the stated benefit of Hutz, namely that “[col 1 line 21] automation systems capable of providing alerts to users can do so upon the detection of a particular event. In some cases, users may receive alerts using a mobile device when they are in locations or at times when it is not convenient to address the event to which the alert relates”, thus offering improved convenience to a user, such as by offering better work-life balance by not sending alerts when a user is outside an automation facility.  By combining these elements, it can be considered taking the known automation system that encodes configuration information into QR codes and provides alerts in the form of recommendations to a user, and improve it incorporating a location tracking system that tracks a user device so that alerts are only sent when the user is within a threshold distance. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Neilson and Metso as applied to claim 10 above, and further in view of Hutz.

In regards to Claim 11, Neilson and Metso teach the method for encoding changed configuration information into a set of images as incorporated by claim 10 above.  
The combination of Neilson and Metso fail to teach “The method of claim 10, wherein the alert is sent to the computing system in response to detecting that the computing system is within a threshold distance”.
Hutz teaches “The method of claim 10, wherein the alert is sent to the computing system in response to detecting that the computing system is within a threshold distance” ([col 20 line 3] The system 100 determines that the conditions for providing the alert are met based on the analysis of the monitored location and the monitored timing with respect to the accessed conditions (380). For example, the system 100 determines that a comparison of the monitored location and the monitored timing against the accessed conditions reveals that the accessed conditions are met. In this example, the system 100 may determine that the accessed conditions are met based on a determination that the mobile device is located within a region of interest at a time appropriate for providing an alert. The system 100 causes output of the alert at the mobile device based on the determination that the conditions for providing the alert are met (390); [col 7 line 24] the second condition defines that the furnace filter alert should be delivered when the mobile device 40 is within one mile of a hardware store 50).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system for generating a plurality of QR codes encoding a configuration information of an automation device in the QR codes with the ability to trigger a display of an alert based on a user’s computing device being a threshold distance away as taught by Hutz because it would offer the obvious benefit of only providing alert’s to a user’s device for the equipment that is within a certain distance of the user, as opposed to all alerts which can be overwhelming and difficult to filter and sort when considering an entire automated factory filled with devices capable of giving alerts.  It would also offer the stated benefit of Hutz, namely that “[col 1 line 21] automation systems capable of providing alerts to users can do so upon the detection of a particular event. In some cases, users may receive alerts using a mobile device when they are in locations or at times when it is not convenient to address the event to which the alert relates”, thus offering improved convenience to a user, such as by offering better work-life balance by not sending alerts when a user is outside an automation facility.  By combining these elements, it can be considered taking the known automation system that encodes configuration information into QR codes and provides alerts in the form of recommendations to a user, and improve it incorporating a location tracking system that tracks a user device so that alerts are only sent when the user is within a threshold distance. 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Neilson and Metso as applied to claim 9 above, and further in view of Aggarwal et al. (US 20120158922, hereinafter Aggarwal).

In regards to Claim 12, Neilson and Metso teach the method for encoding changed configuration information into a set of images as incorporated by claim 9 above.  
The combination of Neilson and Metso fail to teach “The method of claim 9, wherein the configuration data comprises firmware version, one or more network security parameters, compatibility data, lifecycle data, or any combination thereof”.
Aggarwal teaches “The method of claim 9, wherein the configuration data comprises firmware version, one or more network security parameters, compatibility data, lifecycle data, or any combination thereof” ([0020]  the QR code may encode configuration information such as, for example, network access control information, which may include, the network's SSID name, security keys (e.g., WPA and WEP), and other network configuration information).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that encodes updated configuration information into sets of QR codes with the system that encodes security parameters including wireless security access keys as taught by Aggarwal because industrial automation devices are known to connect to wireless networks for information communication, and thus by providing this information and allowing reconfiguration of this information using a process like that of Neilson and Metso, it would offer improved insight into how a device connects to its local wireless network, or offer a means to change the local wireless network it connects to when that local wireless network is modified or upgraded.  Furthermore, all of Neilson, Metso and Aggarwal deal with the encoding of information into QR codes, thus making their integration more obvious.  

In regards to Claim 13, Neilson, Metso and Aggarwal teach the method for encoding changed configuration information into a set of images as incorporated by claim 2 above.  Aggarwal further teaches “The method of claim of claim 9, wherein the one or more network security parameters comprise a firewall protection, one or more intrusion detection parameters, one or more antivirus parameters, one or more antimalware parameters, one or more access control settings, one or more wireless security parameters, one or more Virtual Private Network (VPN) parameters, and any combination thereof” ([0020]  the QR code may encode configuration information such as, for example, network access control information, which may include, the network's SSID name, security keys (e.g., WPA and WEP), and other network configuration information; wherein WPA and WEP keys are wireless security parameters).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Neilson and Metso as applied to claim 9 above, and further in view of Campbell et al. (US 20130075463, hereinafter Campbell) and Khan (US 20110079639, hereinafter Khan).

In regards to Claim 14, Neilson and Metso teach the method for encoding changed configuration information into a set of images as incorporated by claim 9 above.  
The combination of Neilson and Metso fail to teach “The method of claim 9, wherein generating the first set of images comprises: retrieving geotag data associated with the one or more industrial automation devices; and encoding the geotag data into the first set of images”.
Campbell teaches “retrieving geotag data associated with the one or more industrial automation devices” ([0027] In some embodiments, the code scanning device 140 includes hardware, such as for example a geographic positioning system (GPS) component, that is designed to measure and report the location of the code scanning device 140. The location of equipment monitoring components 120-124 can be determined when the code scanning device 140 is located proximate or adjacent to the location of an equipment monitoring component 120-124. As a result, the location and/or orientation of equipment monitoring components 120-124 can be included within a set of configuration information associated with the equipment monitoring components 120-124).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system for encoding updated configuration information into a set of images for an automation device with the use of a system that retrieves geotag data for an industrial automation component because it would gain the inherent benefit of allowing a user of the system to understand where an automation device is physically located so that it can be found or located more quickly.  Furthermore all of Neilson, Metso and Campbell deal with use of QR codes for encoding automation device configuration information, thus making their combination more obvious because they are in related fields.   By combining these elements it can be considered incorporating the retrieved geotag information for an automation device into the device configuration information database that stores device configuration information.  
The combination of Neilson, Metso and Campbell fail to teach “and encoding the geotag data into the first set of images”.
Khan teaches “and encoding the geotag data into the first set of images” ([0041] The geotagging information can be obtained from several sources, including an on-line geospatial database, GPS system or similar global satellite navigation system, or other source. Multiple sources may also be used to obtain the geotagging data. For example, the geotagging information includes not only latitude and longitude for an object (the Eiffel Tower in the example illustrated in FIG. 3), but also information about the object, including the architect, date of completion, and height. This additional information could be obtained from a well-known or authoritative reference on the subject; [0042] Once the geotagging information 100 is obtained, the geotagging information is mapped to a barcode in step 320. The geotagging information 100 may be mapped to any barcode technology, including the technologies described above with respect to FIGS. 2A-2C (e.g., QR Code, HCCB, and the like). The particular mechanism in which the geotagging information 100 is mapped to the barcode may depend on the particular barcode selected. Once the particular barcode is selected, the mechanism would be apparent to one of ordinary skill in the art, and thus further discussion is omitted for the sake of brevity. A resulting barcode 200 is illustrated in FIG. 3. Although the barcode 200 is illustrated as a 2D barcode, other types of barcodes including 1D).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that acquires geotag data associated with an automation device and which is further capable of encoding configuration information into a QR code, including updated information, with the ability to encode geotag data into a QR code as taught by Khan, because by incorporating the geotag data into the QR code for the automation device, it would have the inherent benefit of being able to have location information of the device embedded into the QR code, thus offering a user greater understanding of where a device is located.  Furthermore, the incorporation of geotag information into image data (as claimed) is well-known, as smartphones have been known to include geotag metadata into photos taken by the smartphone well before the priority date of the instant application.  By combining these elements it can be considered taking the known method of incorporating geotag data into QR codes as taught by Khan, and using it to improve the system that stores configuration information including updated configuration information into a QR code for an automation device to achieve the predictable result of encoding a QR code for an automation device with geotag data associated with that automation device.

Claims 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Neilson in view of Campbell and Asenjo et al. (US 20140336791, hereinafter Asenjo).

In regards to Claim 15, Neilson teaches “A computer-readable medium comprising computer-executable instructions that, when executed by a processor, are configured to cause the processor to perform operations comprising: receiving a first set of image data representative of configuration data associated with one or more industrial automation devices of an industrial automation system from a computing device” ([0038] According to some aspects, an electrician 102 installs and configures a programmable device. Once installed and configured, the programmable device generates and displays a QR code encoding all of the related configuration information. An application on a smart device may scan the QR code to receive all of the programmable device information, including updated installation and configuration information from the programmable device. Once the electrician scans the QR code using a smart device and the smart device receives the configuration information, the smart device may transmit the configuration information to a cloud computing server 108; [0044] a smart device may include a list or a diagram (e.g., a one-line diagram) of all of the programmable devices. The smart device may display each programmable device with corresponding device information (e.g., configuration information). The smart device may also receive input requesting an update of device information (e.g., by scanning QR code 104).; [0054] The cloud computing server 300 may be configured to store a plurality of QR codes that may be displayed to a user relating to each of a plurality of programmable devices) “decoding the first set of image data to generate the configuration data associated with the one or more industrial automation devices of the industrial automation system” ([0085] In some examples, the encoded programmable device configuration information is extracted from the QR code at the smart device and sent to the cloud computing server; [0091] At act 710, the cloud computing server receives the QR code and extracts the device information from the QR code) “storing... the configuration data in a database” ([0052] As discussed above with regard to FIG. 1 and FIG. 2, various aspects and functions described herein may be implemented as specialized hardware or software components executing in a cloud computing server. The cloud computing server may consist of memory and processors configured to analyze information and store information in databases.) “determining one or more recommendations for one or more updates or one or more replacements of the one or more industrial automation devices based on the configuration data...and additional configuration data stored in the database... and transmitting, via the processor, the one or more recommendations to the computing device.” ([0009] In the system, the server may be further configured to generate a recommendation in response to determining that the configuration information is not in accord with the target configuration information and send the recommendation to a smart device. The system may further include the smart device. The smart device may be configured to scan the QR code; send the QR code to the server; receive the recommendation; and display the recommendation).
Neilson fails to teach “receiving geotag data associated with the first set of image data; storing the geotag data ... in a database; determining one or more recommendations for one or more updates or one or more replacements of the one or more industrial automation devices based on the configuration data, the geotag data, and additional configuration data stored in the database, wherein the additional configuration data is associated with one or more other industrial automation devices that correspond to the one or more industrial automation devices”.
Campbell teaches “receiving geotag data associated with the first set of image data” ([0027] In some embodiments, the code scanning device 140 includes hardware, such as for example a geographic positioning system (GPS) component, that is designed to measure and report the location of the code scanning device 140. The location of equipment monitoring components 120-124 can be determined when the code scanning device 140 is located proximate or adjacent to the location of an equipment monitoring component 120-124. As a result, the location and/or orientation of equipment monitoring components 120-124 can be included within a set of configuration information associated with the equipment monitoring components 120-124; [0006] A system and method for configuring a communications interface between a monitoring apparatus and one or more equipment monitoring components is disclosed. The equipment monitoring components are designed to physically and/or electrically interface with each other while in proximity to equipment being monitored. Each of these components has a proximately disposed unique associated machine readable code. A set of configuration information is also associated with the machine readable code. The codes are scanned and mapped to the configuration information in order to automate configuration of communication between the monitoring apparatus and equipment monitoring components) “storing the geotag data ... in a database” (Fig. 1 and 2 show repository/database 222; [0045] The repository 222 stores information encoding an association between a code representing an equipment monitoring component 120-124, and configuration information that is associated with the code representing the equipment monitoring component 120-124. In response, the repository software 138 transmits a communication to the code scanning device 140 including the configuration information that is associated with the code representing the component) “determining one or more recommendations for one or more updates or one or more replacements of the one or more industrial automation devices based on the configuration data, the geotag data, and additional configuration data stored in the database, wherein the additional configuration data is associated with one or more other industrial automation devices that correspond to the one or more industrial automation devices” ([0050] In the circumstance where there are multiple equipment monitoring components 120-124, such as that shown in FIG. 1, each of the multiple machine readable codes for each respective equipment monitoring component 120-124, are scanned, mapped and a resulting set of per component configuration information for each scanned code is consolidated or aggregated into one combined set of configuration information. The combined set of configuration information is transmitted to the monitoring apparatus 130 for configuration processing in association with a rack and card slot and channel identifier. In response, the monitoring apparatus 130 processes the configuration information to generate a configuration file that is loaded into and processed by the monitoring apparatus 130 to direct operation of the identified rack/slot and channel of the monitoring apparatus 130 when communicating with the multiple equipment monitoring components 120-124; [0051] In some exemplary embodiments, the code scanning device 140 is designed so that the user enters a command to execute a cross checking procedure for the combined set of configuration information. This cross checking command determines compatibility between pairs of per component configuration information that are each associated with selected pairs of components. Pairs of components that are determined to be incompatible with each other, in any configuration, or incompatible with each other as currently configured, are identified by the code scanning device 140 to the user [0052] If no incompatibility between configured components is identified by the cross checking procedure, such a result is indicated to the user. The user enters a command to the code scanning device 140 to transmit the cross-checked configuration information to the; monitoring apparatus 130 for configuration processing in association with a rack and card slot and channel identifier. In response, the monitoring apparatus 130 processes the configuration information to generate a configuration file that is loaded and processed to direct operation of the identified rack/slot and channel of the monitoring apparatus 130 when it is communicating with the multiple equipment monitoring components 120-124; wherein the cross check can be considered a recommendation as the configuration update is recommended when there is compatibility between components, and is not when there is incompatibility for devices at the same geographical location/installed in the same equipment).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that encodes configuration information into QR codes for an automation device and can provide recommendations to improve performance by modifying configuration parameters as taught by Neilson, with the inclusion of geotag information and additional device information for another device that includes compatibility information for each device for implementing parameter changes as taught by Campbell because by using the geotag information and compatibility information when making the recommendation, it can be ensured that system performance is kept at a more optimal level by preventing problems associated with incompatibilities in the system. 
In the alternative, Asenjo teaches “determining one or more recommendations for one or more updates or one or more replacements of the one or more industrial automation devices based on the configuration data, the geotag data, and additional configuration data stored in the database, wherein the additional configuration data is associated with one or more other industrial automation devices that correspond to the one or more industrial automation devices” ([0010] The predictive maintenance system can then perform big data analysis on the data in the cloud platform to provide a number of remote predictive maintenance services. These services can include providing notifications when a newer firmware version is available for a given device, detection and notification of system trends indicative of an impending device or system failure, detection and notification of device or system performance degradation, recommending device upgrades or system reconfigurations that will improve system performance or device interaction, or other such services; [0050] FIG. 3 illustrates collection of customer-specific industrial data by a cloud-based predictive maintenance system according to one or more embodiments. Predictive maintenance system 314 can execute as a cloud-based service on a cloud platform (e.g., cloud platform 102 of FIG. 1), and collect data from multiple industrial systems 316. Industrial systems 316 can comprise different industrial automation systems within a given facility and/or different industrial facilities at diverse geographical locations. Industrial systems 316 can also correspond to different business entities (e.g., different industrial enterprises or customers), such that predictive maintenance system 314 collects and maintains a distinct customer data store 302 for each customer or business entity; [0047] Predictive analysis component 210 can be configured to perform big data analysis on data gathered and stored by the cloud-based predictive maintenance system. For example, analysis can be performed on large sets of device, asset, process, and system data collected from multiple industrial enterprises to identify operational patterns, optimal hardware and software configurations for particular industrial applications, device lifecycle trends that can be used to predict future device or system failures, or other analysis goals. As another example, predictive analysis component 210 can compare a system configuration for a given industrial facility with the large set of data collected for similar industrial applications in use at other industrial facilities. Based on the comparison and analysis, predictive analysis component 210 can identify alternate device or software configurations that may improve system performance at the industrial facility. [0062] In some embodiments, cloud gateways 508 or 608 can tag the collected industrial data with contextual metadata prior to pushing the data to the cloud platform. Such contextual metadata can include, for example, a time stamp, a location of the device at the time the data was generated, or other such information. [0095] To this end, predictive maintenance services running on the cloud platform can monitor human-behavior activity either directly or by inference. This can include monitoring an operator's location relative to a particular industrial asset (e.g., by tracking a personal device carried by the operator). In an example scenario, if the predictive maintenance system determines, based on this location information, that the operator is spending an excessive amount of time near a particular service panel or operator terminal, the system may infer that there is an elevated likelihood of a machine problem. In this regard, the predictive maintenance system may infer that visual clues noticeable by the operator (but invisible to the cloud-based services) have caused the operator to spend an inordinate amount of time at the service panel or operator terminal. The system can also infer a possible nature of the problem based on the function of the panel/terminal.[0098] Additional information relating to transportation of materials or products between stages of the supply chain can also be generated, including but not limited to geographical location obtained from global positioning systems; wherein because the distinct customer location data is used to create a customer specific data store for the cloud-recommendation system, and uses information from other devices and the device to make those recommendations, it is ‘based’ on all of this information).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that generates QR codes with configuration information to recommend updates to a system with the system that uses a cloud system to store multiple device configuration information and uses the geographical tag information to build a custom cloud-storage for a customer to aggregate only those customer devices that are at certain locations because it would gain the inherent benefits noted by Asenjo.  

In regards to Claim 17, Neilson and Campbell, or in the alternative, Neilson, Campbell and Asenjo teach the system for recommending updates to devices based on additional configuration information and geotag data as incorporated by claim 15 above.  Campbell further teaches “The computer-readable medium of claim 15, wherein the additional configuration data comprises manufacturing information relating to the one or more industrial automation devices” ([0019] The attributes of each of these equipment monitoring components 120-124, such as the type, manufacturer, model and operating characteristics of each of these components 120 can vary. As a result, the correct processing by the monitoring apparatus 130 of signals received from the equipment monitoring components 120-124, requires that certain configuration parameters that define the attributes, such as operating characteristics of the equipment monitoring components 120-124 and/or mechanical configuration of the equipment, be included within configuration information that is stored and processed within the monitoring apparatus 130. Furthermore, configuration parameters that define the attributes and operating characteristics of the monitoring apparatus itself, may also be included within the configuration information).

In regards to Claim 18, Neilson and Campbell, or in the alternative, Neilson, Campbell and Asenjo teach the system for recommending updates to devices based on additional configuration information and geotag data as incorporated by claim 15 above.  Campbell further teaches “The computer-readable medium of claim 15, wherein the configuration data comprises product data, mechanical data, layout data, or any combination thereof” ([0019] The attributes of each of these equipment monitoring components 120-124, such as the type, manufacturer, model and operating characteristics of each of these components 120 can vary. As a result, the correct processing by the monitoring apparatus 130 of signals received from the equipment monitoring components 120-124, requires that certain configuration parameters that define the attributes, such as operating characteristics of the equipment monitoring components 120-124 and/or mechanical configuration of the equipment, be included within configuration information that is stored and processed within the monitoring apparatus 130. Furthermore, configuration parameters that define the attributes and operating characteristics of the monitoring apparatus itself, may also be included within the configuration information).

In regards to Claim 19, Neilson and Campbell, or in the alternative, Neilson, Campbell and Asenjo teach the system for recommending updates to devices based on additional configuration information and geotag data as incorporated by claim 15 above.  Neilson further teaches “The computer-readable medium of claim 15, wherein the one or more recommendations comprise one or more firmware updates, one or more maintenance directives, one or more operating parameters, or any combination thereof” ([0064] Some embodiments of the programmable device 400 include operational parameters that may be configured via protected functionality provided by the programmable device 400. These operational parameters may be used to configure CT/PT ratio, system type, demand calculations, I/O setup, onboard data logging, onboard waveform capture, and onboard alarming; Fig. 7 and [0091] At act 702, the programmable device receives configuration information including, for example, communication information and information relating to parameters such as voltage, power, and current).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Neilson and Campbell and Asenjo as applied to claim 15 above, and further in view of Marin.

In regards to Claim 16, Neilson and Campbell, or in the alternative, Neilson, Campbell and Asenjo teach the system for recommending updates to devices based on additional configuration information and geotag data as incorporated by claim 15 above.  
The combination of Neilson, Campbell and Asenjo fail to teach “The computer-readable medium of claim 15, wherein the computer-executable instructions configured to cause the processor to perform the operations comprising decoding the first set of image data comprise: determining an order for decrypting each of the first set of image data; and decrypting each of the first set of image data according to the order”. 
Marin teaches “The computer-readable medium of claim 15, wherein the computer-executable instructions configured to cause the processor to perform the operations comprising decoding the first set of image data comprise: determining an order for decrypting each of the first set of image data; and decrypting each of the first set of image data according to the order” ([0009] The first data device is configured to: partition the data file into a plurality of sub-units; generate a plurality of sequence bits for each sub-unit that indicates a place in the data file that the sub-unit belongs; for each sub-unit, integrate the sequence bits into the sub-unit; and convert each sub-unit into a different sub-unit QR code, thereby generating a plurality of sub-unit QR codes; and transmit each of the sub-unit QR codes. The second data device is configured to: receive each of the sub-unit QR codes from the first data device; convert each of the plurality of sub-unit QR codes into corresponding reconstructed sub-units; and assemble the reconstructed sub-units into a reconstructed data file in an order indicated by the sequence bits; [0025] As shown in FIG. 1 A, in one representative embodiment of a data transmission system 100, a data file 110 (e.g., a text file) can optionally be encrypted 112 (e.g., using an encryption system such as an SHA-2-type system) and reserved bits 114 can be added 116 to generate a payload file 118. The reserved bits 114 can include metadata regarding, for example, compression and encryption methods used, which can then be used in decompressing and decrypting the data. (Some of the reserved bits can be added before the encryption step so that only reserved bits regarding the encryption standard used remain unencrypted.) As will be discussed in more detail below, the reserved bits 114 can also include sequence bits or pointers used to reconstruct the data file 110 from partitioned sub units of the data file 110. The payload file 118 is converted into at least one QR code 122, which is then transmitted by a transmitting data device 124 (such as a projector, a video screen, etc.) over a channel 126 (such as a visual transmission medium). A receiving data device 130 (such as a computer with a camera, a smart phone with a camera, a tablet with a camera, a digital device with a scanner, etc.) receives the QR code 122' and decodes 132 the received QR code 122' to generate a reconstructed payload file 118'. If the file had been encrypted, then it is decrypted 134 by processing the metadata reserved bits relating to encryption. Once decrypted, the reserved bits 114 are removed so as to generate a reconstructed data file 110'. As shown in FIG. IB).  Marin is therefore teaching that the order defined by the sequence bit for displaying the information encoded in the QR code is then encrypted and decrypted by the system because all information encoded in the image including its metadata is encrypted.  
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that generates a plurality of QR codes that contain configuration information for an automation device, including a sequence/order to display the encoded image data as taught by Neilson and Metso, with the use of an encryption system that encrypts and decrypts a sequence bit such that the order of the plurality of images is retained for data reconstruction because by using the encryption system of Marin the information can be transferred more securely, especially when that system utilizes the cloud/internet which opens up the transferred information to more attack vectors.  Furthermore, all of Neilson, Metso and Marin deal with the creation of QR codes, and specifically Metso deals with the creation of a plurality of QR codes, thus putting these inventions in a similar field for offering improvements across one another.  By combining these elements, it can be considered taking the known system that generates a plurality of QR codes in a known sequence that encode configuration information for an automation device, and improve it by encrypting the sequence information to be decrypted in the order given by sequence information to achieve a predictable result.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Neilson and Campbell and Asenjo as applied to claim 15 above, and further in view of Hutz.

In regards to Claim 20, Neilson and Campbell, or in the alternative, Neilson, Campbell and Asenjo teach the system for recommending updates to devices based on additional configuration information and geotag data as incorporated by claim 15 above.  
The combination of Neilson, Campbell and Asenjo fail to teach “The computer-readable medium of claim 15, wherein the one or more recommendations are transmitted in response to detecting that the computing device is within a threshold distance of the one or more industrial automation devices”.
Hutz teaches “The computer-readable medium of claim 15, wherein the one or more recommendations are transmitted in response to detecting that the computing device is within a threshold distance of the one or more industrial automation devices” (([col 20 line 3] The system 100 determines that the conditions for providing the alert are met based on the analysis of the monitored location and the monitored timing with respect to the accessed conditions (380). For example, the system 100 determines that a comparison of the monitored location and the monitored timing against the accessed conditions reveals that the accessed conditions are met. In this example, the system 100 may determine that the accessed conditions are met based on a determination that the mobile device is located within a region of interest at a time appropriate for providing an alert. The system 100 causes output of the alert at the mobile device based on the determination that the conditions for providing the alert are met (390)).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system for generating a plurality of QR codes encoding a configuration information of an automation device in the QR codes with the ability to trigger a display of an alert based on a user’s computing device being a threshold distance away as taught by Hutz because it would offer the obvious benefit of only providing alert’s to a user’s device for the equipment that is within a certain distance of the user, as opposed to all alerts which can be overwhelming and difficult to filter and sort when considering an entire automated factory filled with devices capable of giving alerts.  It would also offer the stated benefit of Hutz, namely that “[col 1 line 21] automation systems capable of providing alerts to users can do so upon the detection of a particular event. In some cases, users may receive alerts using a mobile device when they are in locations or at times when it is not convenient to address the event to which the alert relates”, thus offering improved convenience to a user, such as by offering better work-life balance by not sending alerts when a user is outside an automation facility.  By combining these elements, it can be considered taking the known automation system that encodes configuration information into QR codes and provides alerts in the form of recommendations to a user, and improve it incorporating a location tracking system that tracks a user device so that alerts are only sent when the user is within a threshold distance. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116